Citation Nr: 1137910	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  08-06 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for hypothyroidism. 

2.  Entitlement to a rating in excess of 10 percent for hypoparathyroidism. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge at the RO.  However, in an April 2010 statement, he withdrew the request for a hearing.  See 38 C.F.R. § 20.704(e) (2010).  The Veteran also submitted additional evidence in support of his claims after the last supplemental statement of the case was issued by the agency of original jurisdiction (AOJ).  However, as he waived AOJ review of the newly submitted evidence in an April 2010 statement, the Board may properly consider such evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).


FINDINGS OF FACT

1.  The Veteran's hypothyroidism has manifested by cold intolerance and continuous medication required for control throughout the period on appeal; although he has had cardiovascular symptoms and bradycardia, the weight of the evidence fails to establish that such symptoms are related to the hypothyroidism; and there is no evidence of muscular weakness, mental disturbance (to include dementia, slowing, of thought, or depression), weight gain, or sleepiness due to hypothyroidism; such that the Veteran's disability picture does not most nearly approximate a rating in excess of 30 percent rating for hypothyroidism. 

2.  The Veteran's hypoparathyroidism has manifested by occasional hand tremors or spasms and continuous medication required for control throughout the period on appeal; with no evidence of marked neuromuscular excitability, cataract, or increased intracranial pressure; such that his disability picture does not most nearly approximate a rating in excess of 10 percent rating for hypoparathyroidism.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.14, 4.119, Diagnostic Code 7903 (2011).

2.  The criteria for a rating in excess of 10 percent for hypoparathyroidism have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.14, 4.119, Diagnostic Code 7905 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in June 2006, prior to the initial unfavorable rating decision in April 2003, of the evidence and information necessary to substantiate his claim (i.e., evidence that his claimed disability has increased in severity) and the responsibilities of the Veteran and VA in obtaining such evidence.  He was also advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  Moreover, although no longer strictly required, the Veteran was subsequently advised of the relevant diagnostic codes and potential "daily life" evidence in June 2008.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than "generic notice").  No further notice is required in this case. 

With regard to the duty to assist, VA and private treatment records have been obtained and considered.  There is no indication that the Veteran receives any benefits from the Social Security Administration pertaining to his claimed disabilities.  In addition, the Veteran was afforded VA examinations concerning his thyroid and parathyroid disabilities in June 2006 and April 2009.

The Board notes that the last recent VA treatment records in the claims file are dated in 2004.  Similarly, the majority of the private records are dated in 2005 or earlier, with the exception of records dated in April 2010 that were submitted by the Veteran in support of his claim.  However, the Veteran has not identified or authorized VA to obtain any further outstanding treatment records, despite being notified of these requirements several times.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, in an April 2010 statement, the Veteran submitted minimal records dated in April 2010 and requested the Board to decide his claims based on the medical evidence of record.  Moreover, to the extent that any VA or private treatment records remain outstanding, the Board finds that this results in no prejudice to the Veteran, as there is no indication that they would provide any further evidence in support of his claims.  

In this regard, the Veteran has argued throughout the appeal that his symptoms are cold intolerance and cardiovascular involvement with continuous medication for hypothyroidism, and hand tremors despite taking continuous medication for hypoparathyroidism.  The current evidence of record, including two VA examinations, establishes the existence of such symptoms, which is also consistent with the prior medical evidence of record.  However, as discussed below the most recent VA examiner opined that the Veteran's cardiac condition and symptoms are not related to either of his disabilities on appeal.  Neither the Veteran nor his representative have argued that this opinion concerning the heart condition is inadequate in any way, and the Board also finds no inadequacies.  In particular, the examiner's opinion was supported by a full rationale that reflects consideration of all evidence of record, including the prior medical evidence that addressed both the heart condition and the thyroid and parathyroid conditions.  

The Board observes that the Veteran has argued that the June 2006 VA examination was inadequate for rating purposes, as the examiner did not conduct a thorough examination or record all of his symptoms.  See June 2006 statement.  A review of the examination report shows that it is very short, but it does record the Veteran's claimed symptoms.  The Board notes that the Veteran was afforded a QTC examination in January 2005, which details the Veteran's subjective and objective symptomatology at that point and is generally consistent with the prior treatment records, the Veteran's lay statements for the purposes of this appeal, and the April 2009 VA examination.  In any event, any inadequacies in the June 2006 examination were cured by the subsequent VA examination in April 2009.  

The Board further observes that the Veteran's representative has argued that the April 2009 examination was inadequate because it primarily focused on whether the Veteran's heart condition is related to the hypothyroidism or hypoparathyroidism, and does not detail the criteria in the rating code, to include bradycardia, sleepiness, or weight gain.  See December 2009 statement in lieu of VA Form 646.  However, the Veteran was afforded a VA heart examination as well as a VA thyroid examination in April 2009, and the thyroid report does contain a detail description of the Veteran's subjective and objective symptomatology, and addresses all criteria in the rating code.  The examiner also offered an opinion as to the relationship, if any, between the heart condition and the thyroid or parathyroid conditions.  The Veteran's representative did not argue that there was any inadequacy in this opinion itself.  Finally, although this examination is over two years old, there is no indication that the severity of the Veteran's conditions may have increased in severity since that time, such that a new VA examination would be necessary.  

For the foregoing reasons, the Board finds that the medical evidence of record, to include the most recent VA examination in April 2009, is sufficient for rating purposes, and no further development is needed.  Under the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims at this time.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Further, in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the rating criteria, especially with the more fully described grades of disabilities.  However, the evaluation should be coordinated with the level of impairment of function.  38 C.F.R. § 4.21.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Hypothyroidism will be assigned a 10 percent rating where there is fatigability or continuous medication required for control.  A 30 percent evaluation is warranted for symptomatology of fatigability, constipation, and mental sluggishness.  A 60 percent rating is available when there is muscular weakness, mental disturbance, and weight gain.  A 100 percent rating will be assigned when there is cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7903.

Hypoparathyroidism will be assigned a 10 percent rating where continuous medication is required for control.  The next higher rating of 60 percent will be assigned where there is marked neuromuscular excitability; or paraesthesias (of the arms, legs, or circumoral area) plus either cataract or evidence of increased intracranial pressure.  A 100 percent rating will be assigned where there is marked neuromuscular excitability (such as convulsions, muscular spasms or tetany, or laryngeal stridor) plus either cataract or evidence of increased intracranial pressure (such as papilledema).  38 C.F.R. § 4.119, DC 7905.

Here, the Veteran is currently assigned a 30 percent disability rating for hypothyroidism and 10 percent disability rating for hypoparathyroidism.  The Board notes that these current ratings are protected by law because they have been in effect for more than 20 years.  See 38 C.F.R. 3.951(b) (2011).

The Veteran seeks a 100 percent rating for hypothyroidism because he must take continuous medication, has cold intolerance, and he believes that he has cardiovascular involvement, to include bradycardia.  He contends that, although he does not have all of the symptoms contemplated by a 100 percent rating, this is not required.  Similarly, the Veteran argues that he is entitled to a rating in excess of 10 percent for hypoparathyroidism because he has muscle spasms or tetany of the hands despite continuous medication, which is contemplated by the higher ratings.  See, e.g., June 2006 statement, May 2007 notice of disagreement. 

The United States Court of Appeals for Veterans Claims (Court) has issued several decisions that are pertinent to this case.  In Camacho v. Nicholson, the Court held that, where rating criteria are phrased in the conjunctive with the use of the word "and," each of the specified criteria must be present to warrant the specified percentage requirements.  21 Vet. App. 360, 366-67 (2007).  However, more recently, in Tatum v. Shinseki, the Court limited the scope of that decision, holding that it only applies where the diagnostic code involves "successive rating criteria."  This was defined as a situation where the criteria for each higher rating includes the criteria for each lower rating, such that if a component is not met at any one level, the claimant can only be rated at the level that does not require the missing component, as in DC 7913 for diabetes mellitus.  23 Vet. App. 152, 155 (2009).  

The Court distinguished the successive criteria of DC 7913 from codes with non-successive criteria that also include conjunctive or disjunctive terminology, such as DC 7903 for hypothyroidism.  The Court pointed out that under DC 7903, a claimant could potentially establish all of the criteria required for either a 30 or 60 percent rating, without establishing any of the criteria for the lower rating.  The Court stated that, where the criteria are not "successive," it would eviscerate the meaning of sections 4.7 and 4.21 (as set forth above) to interpret the conjunctive joining of criteria to mean that all criteria at a given level must be present in order to award that rating.  Accordingly, the Court held that, when rating a disability under diagnostic codes with non-successive rating criteria, it must be determined whether the symptomatology and effects more nearly approximate the criteria for a rating higher than the current rating, pursuant to 38 C.F.R. § 4.7.  Id. at 155-57.  

The Board will first address the Veteran's claim for an increased rating for hypothyroidism.  The medical evidence of record confirms the use of continuous medication for control of hypothyroidism, as well as cold intolerance and cardiovascular conditions throughout the course of the appeal.  See, e.g., June 2006 and April 2009 VA examination reports; VA and private treatment records.

However, the April 2009 VA examiner determined that the Veteran's cardiovascular conditions are not likely related to his hypothyroidism.  As noted in the report, the Veteran's heart conditions included bradycardia with a pulse of 60, mechanical prosthetic aortic valve for severe aortic stenosis, much improved, coronary artery bypass graft, two coronary artery stents, and old myocardial infarction.  The examiner stated that none of the Veteran's heart conditions is caused by hypothyroidism.  He further stated that the Veteran's hypothyroidism is stable as long as he takes the thyroid replacement medication.  In addition, the examiner opined that the Veteran's heart condition is not aggravated by the service-connected hypothyroidism or hypoparathyroidism.  He stated that aortic stenosis in adults may be due to degenerative calcification of the aortic cusps, may be congenital, or may be secondary to rheumatic inflammation.  The Veteran denied a history of rheumatic heart disease, and the examiner stated that age-related degenerative calcific aortic stenosis is now the most common cause of this condition in adults in North America and western Europe.  The examiner further reasoned that the Veteran has most of the high risk factors for atherosclerosis, including age, male sex, smoking, diabetes mellitus, hypertension, increased LDL cholesterol, reduced HDL cholesterol, and elevated C reactive protein.  

The Board notes that the April 2009 VA examiner's summary of the Veteran's heart conditions and other medical conditions is generally consistent with the numerous private and VA treatment records in the claims file.  Further, his opinion as to the lack of a relationship between the Veteran's heart conditions and hypothyroidism is supported by well-reasoned analysis, based on a review of all evidence of record, pertinent medical literature, and medical expertise and training.

The Veteran is not competent to testify as to the etiology of his heart conditions or cardiovascular symptoms, to include bradycardia, as this question requires specialized knowledge, training, or experience due to the complex nature of the cardiovascular system.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There is also no contrary medical evidence of record.  While the Veteran requested his private provider, Dr. L, to offer an opinion that there is a connection between the Veteran's hypothyroidism or hypoparathyroidism and his circulatory and heart problems in July 2006, no such opinion was provided.  Further, while the Veteran reported during the June 2006 VA examination that he believes his problems of high blood pressure, heart conditions, and vascular disease are related to his thyroid condition, the examiner did not confirm this belief.  There is also no documentation in the VA or private treatment records that the Veteran's cardiac symptomatology, to include bradycardia, is related to his hypothyroidism.

Other than cold intolerance, there is no indication of any other symptoms contemplated by a rating in excess of 30 percent for hypothyroidism.  Specifically, the Veteran has not complained of any muscular weakness, muscular strength and function were within normal limits during the June 2006 and April 2009 examinations, and there was no evidence of generalized muscle weakness or wasting in the January 2005 QTC examination.  There was also no weight change during the April 2009 VA examination, no significant weight change in private records dated from April to June 2006, and no recent weight change or complaint of weight problems at the January 2005 QTC examination.  In addition, there is no evidence of mental sluggishness or mental disturbance, to include dementia, slowing of thought, or depression.  The Veteran denied any psychological problems in the April 2009 examination, and there was also no objective evidence of slow speech, depression, apathy, psychosis, or dementia.  Similarly, the Veteran denied any emotional instability or depression during the January 2005 QTC examination, and there is no indication of any VA or private treatment for mental health.  There has also been no indication of fatigability or sleepiness, and the Veteran specifically denied easy fatiguability or poor sleep during the January 2005 QTC examination.  There is even no evidence of constipation, as contemplated by a 30 percent rating, and the Veteran denied any gastrointestinal problems during the April 2009 VA examination and the January 2005 QTC examination.  Moreover, the VA and QTC examiners, as well as VA and private providers, have noted that the Veteran's hypothyroidism is well-controlled or stable with medication throughout the appeal.

In summary, the weight of the evidence establishes that the Veteran's hypothyroidism has been well-controlled by continuous medication and has manifested by cold intolerance throughout the appeal.  Considering both the lay and medical evidence of record, as summarized above, the Board finds that an evaluation of 30 percent is not warranted for hypothyroidism under the circumstances of this case.  Although the Veteran has cold intolerance, his disability picture does not most nearly approximate a higher rating of 60 or 100 percent because this is essentially his only manifestation of hypothyroidism.  While the Veteran has cardiac conditions and bradycardia, the weight of the evidence shows that they are not related to his hypothyroidism, as discussed above.  Accordingly, he does not manifest symptoms, or functional impairment, to warrant a rating in excess of 30 percent for such disability.  See 38 C.F.R. §§ 4.7, 4.21, 4.119, DC 7903.

Concerning hypoparathyroidism, the medical evidence of record documents the Veteran's complaints of occasional hand or finger tremors, otherwise known as spasms or tetany or a "funny sensation" in the hands.  This was noted to be related to hypocalcemia, and was somewhat improved after changing or increasing medications for hypoparathyroidism.  See, e.g., April 2009 VA examination report; March 2005 VA treatment record.  The Board notes that this symptom was also present previously, as noted in the December 1997 VA examination.  

Nevertheless, the evidence does not establish marked neuromuscular excitability, as required for a higher rating of 60 or 100 percent for hypoparathyroidism.  See 38 C.F.R. § 4.119, DC 7905.  In this regard, the Veteran's hand symptoms are only occasional and could not be provoked or objectively shown during the examinations.  There is also no evidence of any other neurological or muscular excitability.  In particular, the April 2009 examiner found no evidence of recurrent laryngeal never damage, carpal tunnel syndrome, tarsal tunnel syndrome, or sympathetic nervous system signs.  The January 2005 QTC examiner also noted no swallowing difficulties or difficulty breathing.  Rather, the Veteran's hypoparathyroidism and hypocalcemia were noted to be stable with medication, including in April 2010 private records.	

Additionally, there is no evidence of cataract or increased intracranial pressure.  The January 2005 and April 2009 examiners both found no evidence of increased intracranial pressure.  While the Veteran was noted to have decreased vision in April 2009, there is no indication that this is due to cataract, as there were no objective eye abnormalities found at that time.  The January 2005 QTC examiner also found no evidence of cataract.  The December 1997 VA examiner noted that the Veteran had been wearing glasses since high school for myopia.  

The Board notes that, in contrast to DC 7903, the rating criteria for hypoparathyroidism under DC 7905 appear to be successive, as the criteria for a 10 percent rating require only continuous medication for control and the criteria for a 60 percent rating must be met before a 100 percent rating may be assigned.  See Tatum, 23 Vet. App. at 155-56.  As discussed above, the evidence does not demonstrate marked neuromuscular excitability, or paraesthesias plus either cataract or increased intracranial pressure, as required for a rating in excess of 30 percent for such disability.  See 38 C.F.R. § 4.119, DC 7905.  Moreover, even with consideration of sections 4.7 and 4.21, the Veteran's disability picture does not most nearly approximate the criteria for a rating of 60 or 100 percent for hypoparathyroidism.  Rather, in addition to not meeting the specified rating criteria for a higher rating, any functional limitations of the Veteran's disability are mild, and they do not warrant a rating in excess of 10 percent.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's hypothyroidism and hypoparathyroidism, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran complains of continuous medication and cold intolerance due to hypothyroidism, as well as cardiac symptoms that have been found to be not related to such condition.  Concerning hypoparathyroidism, the Veteran complains of abnormal hand or finger movements despite continuous medication.  As discussed above, while these symptoms do not warrant a higher rating, they are discussed and contemplated under the applicable diagnostic codes.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the claimed disabilities during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record reflects that the Veteran retired in May 2007.  He asserts that this was due to cold intolerance as a result of hypothyroidism, in that he could not tolerate the cold weather in Washington, DC, where he worked for the last 18 months of employment.  See, e.g., March 2008 attachment to substantive appeal (VA Form 9); April 2009 VA examination report.  

However, the Veteran also reported retirement by eligibility due to age or length of service during the April 2009 VA examination, and he stated that he "elected" to retire in 2007.  Furthermore, the evidence reflects that the Veteran worked for many years in various locations despite continued complaints of cold intolerance during the winter.  See, e.g., March 2008 attachment to VA Form 9.  There is also no indication that the Veteran's cold intolerance was more severe at the time he retired than previously.  Rather, this condition was noted to have mild effect and to be well-controlled with continuous medication, as discussed above.  While the Veteran's cold intolerance had some effect on his employability, this is contemplated by the currently assigned 30 percent rating for hypothyroidism.  As such, the evidence does not show that the Veteran was unemployable due to service-connected disability, and further discussion of a TDIU is not necessary.  

In conclusion, the preponderance of the evidence is against a rating in excess of 30 percent for hypothyroidism or a rating in excess of 10 percent for hypoparathyroidism at any period.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claims must be denied.  38 C.F.R. § 4.3.  


ORDER

A rating in excess of 30 percent for hypothyroidism is denied. 

A rating in excess of 10 percent for hypoparathyroidism is denied. 




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


